                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 HANSON CRAWFORD CRUM FAMILY
 LAW GROUP, LLP,                                    Case No. 18-cv-03371-VC

                Plaintiff,
                                                    ORDER OF DISMISSAL
         v.

 JEFFREY GRAHAM RANDALL,
                Defendant.
 JEFFREY GRAHAM RANDALL,                            Case No. 19-cv-01818-VC
                Plaintiff,

         v.

 HANSON CRAWFORD CRUM FAMILY
 LAW GROUP, LLP,
                Defendant.


       The Court has been advised by the Settlement Conference Minute Order filed on January

28, 2020, that the parties have resolved this case. (Re: Dkt. No. 122 in 18-cv-3371-VC; and Dkt.

No. 55 in 19-cv-1818-VC) Therefore, it is ORDERED that this case is DISMISSED without

prejudice. All deadlines and hearings in the case are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: January 28, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
